         Case 3:15-cv-01074-VLB Document 391 Filed 10/26/18 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

   RUSS MCCULLOUGH, RYAN
   SAKODA, and MATTHEW ROBERT             :
   WIESE,                                 :
   individually and on behalf of all      :
   others similarly situated,             :
                                          :
           Plaintiffs,                    :    CIVIL ACTION NO.
                                          :    3:15-cv-001074 (VLB)
   v.                                     :    Lead Case
                                          :
   WORLD WRESTLING                        :
   ENTERTAINMENT, INC.,                   :
                                          :
           Defendant.                     :


                                NOTICE OF APPEAL

        Following JUDGMENT (Dkt. 385), Notice is hereby given that RUSS

MCCULLOUGH, RYAN SAKODA, and MATTHEW ROBERT WIESE, Plaintiffs in the

above-named case, hereby renew their appeal to the United States Court of

Appeals for the Second Circuit from the Order (Dkt. 117) and MEMORANDUM OF

DECISION GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION

TO DISMISS THE SECOND AMENDED COMPLAINT BROUGHT BY PLAINTIFFS

SINGLETON AND LOGRASSO, [Dkt. 43], GRANTING DEFENDATN’S MOTION TO

DISMISS THE AMENDED COMPLAINT BROUGHT BY PLAINTIFF HAYNES [Dkt. 64]

AND GRANTING THE DEFENDANT’S MOTION TO DISMISS THE AMENDED

COMPLAINT BROUGHT BY PLAINTIFFS MUCCULLOUGH, SAKODA, AND WEISE

[Dkt. 95] (Dkt. 116) entered in this action March 21 and March 22, 2016 granting

Defendant World Wrestling Entertainment, Inc.’s (“WWE”) Motion to Dismiss the
         Case 3:15-cv-01074-VLB Document 391 Filed 10/26/18 Page 2 of 4



Amended Complaint brought by Plaintiffs McCullough, Sakoda, and Wiese (Dkt.

95), and any and all other issues implicated by this Order.

      Additionally, Plaintiffs in the above-named case hereby appeal to the United

States Court of Appeals for the Second Circuit from the Order (Dkt. 89) granting

Motion to Stay; and Order (Dkt. 107) ORDER PARTIALLY LIFTING STAY OF

DISCOVERY.

Dated:       October 26, 2018.



                                      Respectfully Submitted,

                                      /s/ Konstantine W. Kyros
                                      Konstantine W. Kyros
                                      KYROS LAW OFFICES
                                      17 Miles Rd.
                                      Hingham, MA 02043
                                      Telephone: (800) 934-2921
                                      Facsimile: 617-583-1905
                                      kon@kyroslaw.com

                                      Anthony M. Norris
                                      KYROS LAW OFFICES
                                      17 Miles Road
                                      Hingham, MA 02043
                                      Telephone: (617) 396-4159
                                      Facsimile: (617) 583-1905
                                      anorris@kyroslaw.com

                                      Michael J. Flannery
                                      CUNEO GILBERT & LADUCA, LLP
                                      7733 Forsyth Boulevard, Suite 1675
                                      St. Louis, MO 63105
                                       Telephone: (314) 226-1015
                                      Facsimile: (202) 789-1813
                                      mflannery@cuneolaw.com

                                      William M. Bloss
                                      Federal Bar No: CT01008
                                      KOSKOFF, KOSKOFF & BIEDER
Case 3:15-cv-01074-VLB Document 391 Filed 10/26/18 Page 3 of 4



                            350 Fairfield Avenue Bridgeport, CT 06604
                            Telephone: 203-336-4421
                            Facsimile: 203-368-3244

                            Robert K. Shelquist
                            Scott Moriarity
                            LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                            100 Washington Ave., S., Suite 2200
                            Minneapolis, MN 55401-2179
                            Telephone: (612) 339-6900
                            Facsimile: (612) 339-0981
                            rkshelquist@locklaw.com
                            samoriarity@locklaw.com

                            Harris L. Pogust, Esquire
                            Pogust Braslow & Millrood,LLC
                            Eight Tower Bridge
                            161 Washington Street Suite 940
                            Conshohocken, PA 19428
                            Telephone: (610) 941-4204
                            Facsimile: (610) 941-4245
                            hpogust@pbmattorneys.com

                            Erica Mirabella
                            CT Fed. Bar #: phv07432
                            MIRABELLA LAW LLC
                            132 Boylston Street, 5th Floor
                            Boston, MA 02116
                            Telephone: 617-580-8270
                            Facsimile: 617-580-8270
                            Erica@mirabellaLLC.com

                            Attorneys for Plaintiff Appellants.
       Case 3:15-cv-01074-VLB Document 391 Filed 10/26/18 Page 4 of 4



                           CERTIFICATE OF SERVICE

      I hereby certify that on this 26 day of October, 2018, the above Response was
served via this Court’s electronic case filing system.

                                      /s/ Konstantine W. Kyros
                                      Konstantine W. Kyros
